DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 07/20/2022, is acknowledged. No new claims are added or cancelled. Claims 1-14 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Han et al.  (20170123140 A1) in view of Montgomery (20170227703 A1) and as evidence by Jachimowicz et al. (5224198) .

Regarding claim 1,  Han et al.  discloses A light guide assembly (as shown in Figs. 1-3) , comprising: a light guide plate (111) having a through hole (110H), an inner sidewall that surrounds the through hole (inner side wall of through hole 110h formed on light guide member 110), and an outer sidewall (S1, S2, S3, S4) that surrounds the inner sidewall, wherein the inner sidewall has a halo elimination structure that faces the through hole (155 + 195+190, see paragraph [0057]-[0058], in which 195 reflects light back in a light guide and 190 blocks light inherently), and the outer sidewall has a light incident surface (113, paragraph [0032]);
Han et al. does not state the assembly comprises two light incident surfaces, wherein the light incident surfaces are located at opposite sides of the through hole; and a light source facing the light incident surface of the outer sidewall of the light guide plate.
Montgomery discloses A light guide assembly (as shown in Figs. 1-4a) , comprising: a light guide plate (13) having a through hole (18), an inner sidewall that surrounds the through hole and an outer sidewall has two light incident surfaces (surface of 17a-b rectangular cutaway sections which are part of outer sidewall), wherein the light incident surfaces are located at opposite sides of the through hole and a light source (16a-b) facing the light incident surface of the outer sidewall of the light guide plate (as illustrated in Figs. 1b-4a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide light source located on opposite side  on an outer surrounding surface of through hole as disclosed by Montgomery with the display of Han et al. in order to provide uniform illumination (see paragraph [0082]). 

Regarding claim 2, Han et al. does not state the light guide assembly comprises the halo elimination structure is a light absorption layer.
Montgomery discloses A light guide assembly (as shown in Figs. 1-4a) having reflecting layers (12 and 15) ( however 12 and 15 are made from reflecting material such as an enhanced specular reflector (ESR) film or a reflective layer made from an evaporated layer of aluminum or silver or other specular or diffusely reflective surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use light absorbing material for reflector elements 12 and 15  and area surrounding structure 34 for absorbing undesired light; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As stated by Jachimowicz et al. (5224198) discloses as shown in Fig. 5 the light guide surface is provided with reflectors as 55, 57-59 and light absorber layer 56 for absorbing unwanted portion, see claim 6 and column 3, line 48-63).

Regarding claim 3, Han et al. in view of Montgomery and Jachimowicz et al. does not teach the absorption layer is  dark ink, a dark adhesive tape, or a dark member. However to use a dark color material for forming absorption light has been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since it was known in the art to use the light absorption layer made as a dark member.

Regarding claim 4, Montgomery  further discloses (as shown in Figs. 1b) the light absorption layer (12) is in contact with the inner sidewall of the light guide plate (13).

Regarding claim 5, Montgomery  further discloses (as shown in Figs. 1-4a)  A light guide assembly (as shown in Figs. 1-4a) wherein the halo elimination structure (34) is a microstructure.

Regarding claim 6, Montgomery  further discloses (as shown in Figs. 1-4a)   the microstructure has a shape including zig-zag (zig-zag as in Fig. 3c).

Regarding claim 7, Montgomery  further discloses (as shown in Figs. 3c)  the microstructure (34) and the light guide plate are integrally formed as a single piece.
it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326,328 (CCPA 1973).

Regarding claim 8-14, Han et al. in view of Montgomery and Jachimowicz et al. discloses  reflective display device, since Han et al. in view of Montgomery and Jachimowicz et al. discloses limitation of display device with halo elimination structure as in claim 1-7 it is  inherent to display device To arrange TFT substrate, a light transmissive substrate, a light transmissive film, display medium layer, a light guide plate: a thin-film transistor (TFT) array substrate; as stated in claim 8-14.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        August 25, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872